Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 8/18/2022, with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parikh et al (US Patent No.: 10691737) in view of Herz (US Patent No.: 7483871), further in view of Liu et al (US Publication No.: 20190325212).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,6,7,8,9,11,13,16,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (US Patent No.: 10691737) in view of Herz (US Patent No.: 7483871), further in view of Liu et al (US Publication No.: 20190325212).
	Claim 1, Parikh et al discloses 
in an information processing apparatus comprising at least one computer processor (Col. 4, lines 4-10 discloses a processor and/or memory that execute one or more software or firmware programs of the functions such as content processing engine. Col. 15, lines 45-61 discloses processors running with different kinds of Ai instruction sets and training data/code.): 
receiving a trained neural network (Col. 4, line 20-33 discloses the content processing engine can be a neural network such as neural network and ML techniques or models. Col. 4, lines 4-10 discloses processor and/or memory executing functions such as content processing engine. Such indicates reception via memory and processor to execute functions of the content processing engine, wherein such engine can be implemented via neural network and ML models/techniques. Col. 15, lines 45-60 discloses processors running different kinds of AI instruction sets once loaded with appropriate weightings, biases, and training data/code.), 
receiving a publication for evaluation from a news publishing organization (Col. 5, lines 46-51 discloses “text data from online articles or offline/local/database information or articles, may be inputted or received into content processing engine 10.” Col. 9, lines 27-29 discloses “For example, in a news article, …” This indicates news, such as news or publications from news publishing organization, is received for evaluation.); 
identifying textual data in the publication (Col. 9, lines 13-29 discloses ranking sentences according to scores of the sentences, wherein scoring sentences indicates identification of textual data such as sentences in the publications or article. Quotes and title words are also considered textual data.); 
identifying a plurality of sentences in the textual data (Col. 9, lines 13-29 discloses ranking sentences according to scores of the sentences, which indicates identification of sentences.); 
identifying a plurality of words in the plurality of sentences (Col. 9, lines 13-29 discloses identifying quotes and title words in sentences.); 
tagging each word of the plurality of words with a part of speech information (Col. 2, lines 51-65 discloses “content processing engine may summarize an article using one or more of four methods (e.g., natural language processing (NLP) techniques) to provide score or scores for the article. … a document title words and keywords method, a “parts of speech” (POS) tagging method …”.).
Parikh et al fails to disclose, but Herz discloses 
the trained neural network comprising a plurality of trained word vectors (Col. 25, lines 60-67 discloses clustering or classification via back propagation neural net and trained to take the attributes of a target object as input. Col. 9, lines 1-10 discloses target objects are textual documents stored on data storage devices. The target objects include attributes of the target object or a target profile, such as collective pieces of information. Col. 10, lines 64-67 shows the attributes can include words such as title, author, full text, etc. This indicates the target objects with attributes includes word vectors.), each trained word vector having a set of trained weights (Col. 12, lines 46-67 discloses “textual attribute … can be replaced by a collection of numerical attributes that represent scores to denote the presence and significance of the words …. and so on … in that text.”; 
the trained neural network being trained to predict a relevance probability value of a publication (Col. 25, lines 1-5, lines 60 – col. 26, lines 12 discloses clustering using neural network includes similarly between a given target profile P or search profile and cluster or topic. Col. 4, line 67-Col. 5, line 1 discloses “a collection of target objects with similar profiles, is termed a cluster”.) to a topic comprising mergers and acquisition news, stock market news, and/or company-specific news (Col. 55, line 60 – Col. 56, line 11 discloses generation of target profile for online article such as news articles, wherein mergers, acquisitions, stock market and/or company specific news is considered types of news articles. Col. 60, lines 59-64 discloses “the system recommends target objects that are investments” such as stock market investments.),
transforming each word of the plurality of tagged words into a publication word vector (Col. 13, lines 4-20 discloses tagged words or target words in a text of an entire document is transformed into a score of the word such as frequency of the term and the term frequency is multiplied by  the negated logarithm of the word’s “global frequency” as measured with respect to the textual attribute in question. This pertains to attributes disclosed in Col. 12, lines 45-67, Col. 10, lines 64-67 that are associated with target object. Col. 25, lines 1-5 discloses the target profile P or publication word vector.), wherein the publication word vector is a numeric representation of each word (Col. 13, lines 4-20 discloses the target object with attributes can include numeric representation of each word such as frequency of the term.); 
predicting the relevance probability value for the publication to the topic (Col. 14, lines 35-67, Col. 15, lines 50-67 discloses measuring the similarity between two values of a given attribute to determine the cluster. Col. 25, lines 1-5, 60 – 67 discloses measuring the similarity between clusters and a given target profile or search profile, wherein the target profile P or search profile is the publication word vector, and cluster is considered the topic. The similarity is a measurement of distance as disclosed in Col. 25, line 60-Col. 26, line 12 which indicates a relevance probability value for the publication to topic.) by applying the publication word vectors to the trained neural network comprising the trained word vectors (Col. 25, lines 60 – Col. 26, line 12 discloses using the trained neural network for clustering or determining the cluster of the target profile or search profile by using “distance measurements as described above to navigate through the top few levels of the hierarchical cluster tree, until it reaches an cluster of intermediate size whose profile is similar to target profile P …”.); and 
outputting the relevance probability value for the publication (Col. 61, lines 27-48 discloses “the system may also keep track of and recommend, notify (or page for new release and new articles) of important articles which are most interesting to other users who have a similar stock portfolio to that of the user.” Col. 17, line 59-Col. 18, line 7 discloses display the passive feedback score estimated by the system for the target object being viewed.).
It would be obvious to one skilled in the art before the effective filing date of the application to combine Parikh et al’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions.
Herz discloses attributes of the target object can include scores such as term frequency or how often a term appears in the text of a document (Col. 13, line 4-20), wherein calculation of such term frequency can be performed using TF/IDF (Col. 13, lines 4-20), but fails to disclose the score can be a floating-point.
Liu et al discloses searching one or more key words in a document to determine a score such as a term frequency/inverse document frequency, wherein such score can be a floating-point number (paragraph 31). It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known element of a term frequency as disclosed by Herz with another well-known element of term frequency as a score for document using term frequency is a floating point as disclosed by Liu et al so to yield predictable result of calculating score for the attribute or document, such as using TF/IDF.
Claim 3,13, Parikh et al discloses wherein the publication for evaluation comprises at least one press release, a news publication, a website (Fig. 1, label 8, label 10 receives online information and articles such as webpages, documents, audio and/or video clippings or offline/local/database information or article such as a bowser, word processor and so forth. Such indicates a website or webpages (at least one of the items listed in the limitation above) is received.)
Claim 6,16, Parikh et al discloses the plurality of words are tagged with a part of speech information using a part of speech tagging algorithm (Col. 2, lines 51-65 discloses “content processing engine may summarize an article using one or more of four methods (e.g., natural language processing (NLP) techniques) to provide score or scores for the article. … a document title words and keywords method, a “parts of speech” (POS) tagging method …”.).
Claim 7, Herz discloses each tagged word of the plurality of tagged words are transformed into the publication word vector (Col. 13, lines 4-20 discloses tagged words or target words in a text of an entire document is transformed into a score of the word such as frequency of the term and the term frequency is multiplied by the negated logarithm of the word’s “global frequency” as measured with respect to the textual attribute in question. This pertains to attributes disclosed in Col. 12, lines 45-67, Col. 10, lines 64-67 that are associated with target object. Col. 25, lines 1-5 discloses the target profile P or publication word vector.) by creating a vocabulary of tagged words, and assigning each tagged word a numerical number (Col. 13, lines 4-20 discloses the target object with attributes can include numeric representation of each word such as frequency of the term, wherein the vocabulary of tagged words are the words found as attributes in the target object and each word is represented via score or frequency of term via TF/IDF (Col. 13, lines 4-20).), but Herz fails to disclose the score is a floating point.
Liu et al discloses searching one or more key words in a document to determine a score such as a term frequency/inverse document frequency, wherein such score can be a floating-point number (paragraph 31). It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known element of a term frequency as disclosed by Herz with another well-known element of term frequency as a score for document using term frequency is a floating point as disclosed by Liu et al so to yield predictable result of calculating score for the attribute or document, such as using TF/IDF.
Claim 8,18, Herz discloses 
receiving an override of the relevance probability for publication (Col. 58, lines 43-67 discloses updating the user’s generated search profile set based on an article that is read by the user, where the user’s generated search profile is equivalent to the search profile mentioned in Col. 25, lines 1-5.);
 labeling the relevance probability based on the override (Col. 58, lines 43-67 discloses adjusting u (attributes of a search profile or user’s generated search profile) and d (attributes of a set of J articles) in order to update the search profile as a result of the user’s choice in articles. When u and d are adjusted, the relevance probability as mentioned in Col. 25, lines 1-5 is also updated since the relevance probability is dependent on the similarity between the search profile and target object. The updating of u and d is an indicating of labeling of the relevance probably since such probability is a result of the comparison between the search profile and target object.); and 
retraining the trained neural network using the publication and the override (Col. 58, lines 43-67 discloses updating the search profile or user’s generated profile as well as the attribute of the articles, d. This indicates an update in the training data such as the search profile. Col.25, lines 63-67 discloses standard back propagation neural net trained on the attributes of a target object as input, wherein the target object can be the search profile as mentioned in Col. 25, lines 1-5. Back propagation neural net indicates retraining of the trained neural network such as updating attributes of d and u as mentioned in Col. 58, lines 43-67.). 
Claim 9, Herz discloses the trained neural network is trained by: 
receiving a plurality of historical publications (Fig. 5, label 501. Col. 55, line 60-Col. 56, line 11 discloses news articles, such as current days news, are input to the electronic media system and a target profile for the article is generated.);
identifying training textual data in each of the historical publications (Col. 55, line 60- Col. 56, line 11 discloses generating target profile for the article, wherein the article is part of the news articles received. Col. 9, Section Target Objects and Attributes discloses attributes are information regarding the target object, news articles as per Col. 55, line 60 – Col. 56, line 11. Such attributes are considered training textual data since such attributes associated with target object is used as training for the neural net as mentioned in Col. 25, lines 60-67.);
identifying a plurality of training sentences in the training textual data (Col. 9, lines 56-60 discloses attributes are pieces of information. Col. 10, lines 55-67 discloses attributes include full text of document. Col. 13, lines 20-35 discloses an example of an attribute such as a sentence can be characterized by a score.);
identifying a plurality of training words in the plurality of training sentences (Col. 3, line 60-Col.4, line 7, Col. 13, lines 4-35 discloses term frequency of a word to define a document, wherein such words can be found in a sentence or text of the document.); 
transforming the training words into training word vectors (Col. 13, lines 4-25 discloses transforming the words into word scores and such scores are indicated as attributes in the target object or target profile.);
generating the trained neural network using the training word vectors (Col.25, lines 63-67 discloses standard back propagation neural net trained on the attributes of a target object as input, wherein the scores and/or frequent terms found in the target object or target profile is considered the training word vectors.); and 
storing the trained neural network (Col. 4, lines 4-10 discloses a processor and/or memory that execute one or more software or firmware programs of the functions such as content processing engine. Col. 15, lines 45-61 discloses processors running with different kinds of Ai instruction sets and training data/code. Such paragraphs indicate storage of trained neural network.).
Claim 11, Parikh et al discloses 
a content provider device (Fig. 1, label 8,9) providing a publication to be evaluated for a relevance probability relevance value (Col. 5, lines 46-51 discloses “text data from online articles or offline/local/database information or articles, may be inputted or received into content processing engine 10.” Col. 9, lines 27-29 discloses “For example, in a news article, …” This indicates news, such as news or publications from news publishing organization, is received for evaluation. Such indicates a publication is inputted for evaluation.);
a client device that receives the publication and the relevance probability value (Fig. 1, label output provides an output to the user such as a recommended article or publication. Such recommendation is determined from the evaluation performed on the publication at label 10. Col. 5, lines 30-35 discloses the output may be displayed on a screen of a computing device such as a smartphone.); and 
a content filtering device (Fig. 1, label 10) in communication with the content provider device and the client device (Fig. 1, label 10 is connected to label 9,8 and 6.) and comprising at least one computer processor (Col. 4, lines 4-10 discloses a processor and/or memory that execute one or more software or firmware programs of the functions such as content processing engine. Col. 15, lines 45-61 discloses processors running with different kinds of Ai instruction sets and training data/code.), the content filtering device performing the following:
receive a trained neural network (Col. 4, line 20-33 discloses the content processing engine can be a neural network such as neural network and ML techniques or models. Col. 4, lines 4-10 discloses processor and/or memory executing functions such as content processing engine. Such indicates reception via memory and processor to execute functions of the content processing engine, wherein such engine can be implemented via neural network and ML models/techniques. Col. 15, lines 45-60 discloses processors running different kinds of AI instruction sets once loaded with appropriate weightings, biases, and training data/code.), 
receive a publication for evaluation from a news publishing organization (Col. 5, lines 46-51 discloses “text data from online articles or offline/local/database information or articles, may be inputted or received into content processing engine 10.” Col. 9, lines 27-29 discloses “For example, in a news article, …” This indicates news, such as news or publications from news publishing organization, is received for evaluation.); 
identify textual data in the publication (Col. 9, lines 13-29 discloses ranking sentences according to scores of the sentences, wherein scoring sentences indicates identification of textual data such as sentences in the publications or article. Quotes and title words are also considered textual data.); 
identify a plurality of sentences in the textual data (Col. 9, lines 13-29 discloses ranking sentences according to scores of the sentences, which indicates identification of sentences.); 
identify a plurality of words in the plurality of sentences (Col. 9, lines 13-29 discloses identifying quotes and title words in sentences.); 
tag each word of the plurality of words with a part of speech information (Col. 2, lines 51-65 discloses “content processing engine may summarize an article using one or more of four methods (e.g., natural language processing (NLP) techniques) to provide score or scores for the article. … a document title words and keywords method, a “parts of speech” (POS) tagging method …”.).
Parikh et al fails to disclose, but Herz discloses 
the trained neural network comprising a plurality of trained word vectors (Col. 25, lines 60-67 discloses clustering or classification via back propagation neural net and trained to take the attributes of a target object as input. Col. 9, lines 1-10 discloses target objects are textual documents stored on data storage devices. The target objects include attributes of the target object or a target profile, such as collective pieces of information. Col. 10, lines 64-67 shows the attributes can include words such as title, author, full text, etc. This indicates the target objects with attributes includes word vectors.), each trained word vector having a set of trained weights (Col. 12, lines 46-67 discloses “textual attribute … can be replaced by a collection of numerical attributes that represent scores to denote the presence and significance of the words …. and so on … in that text.”); 
the trained neural network being trained to predict a relevance probability value of a publication (Col. 25, lines 1-5, lines 60 – col. 26, lines 12 discloses clustering using neural network includes similarly between a given target profile P or search profile and cluster or topic. Col. 4, line 67-Col. 5, line 1 discloses “a collection of target objects with similar profiles, is termed a cluster”.) to a topic comprising mergers and acquisition news, stock market news, and/or company-specific news (Col. 55, line 60 – Col. 56, line 11 discloses generation of target profile for online article such as news articles, wherein mergers, acquisitions, stock market and/or company specific news is considered types of news articles. Col. 60, lines 59-64 discloses “the system recommends target objects that are investments” such as stock market investments.),
transform each word of the plurality of tagged words into a publication word vector (Col. 13, lines 4-20 discloses tagged words or target words in a text of an entire document is transformed into a score of the word such as frequency of the term and the term frequency is multiplied by the negated logarithm of the word’s “global frequency” as measured with respect to the textual attribute in question. This pertains to attributes disclosed in Col. 12, lines 45-67, Col. 10, lines 64-67 that are associated with target object. Col. 25, lines 1-5 discloses the target profile P or publication word vector.), wherein the publication word vector is a numeric representation of each word (Col. 13, lines 4-20 discloses the target object with attributes can include numeric representation of each word such as frequency of the term.); 
predict the relevance probability value for the publication to the topic (Col. 14, lines 35-67, Col. 15, lines 50-67 discloses measuring the similarity between two values of a given attribute to determine the cluster. Col. 25, lines 1-5, 60 – 67 discloses measuring the similarity between clusters and a given target profile or search profile, wherein the target profile P or search profile is the publication word vector, and cluster is considered the topic. The similarity is a measurement of distance as disclosed in Col. 25, line 60-Col. 26, line 12 which indicates a relevance probability value for the publication to topic.) by applying the publication word vectors to the trained neural network comprising the trained word vectors (Col. 25, lines 60 – Col. 26, line 12 discloses using the trained neural network for clustering or determining the cluster of the target profile or search profile by using “distance measurements as described above to navigate through the top few levels of the hierarchical cluster tree, until it reaches an cluster of intermediate size whose profile is similar to target profile P …”.); and 
output the relevance probability value for the publication (Col. 61, lines 27-48 discloses “the system may also keep track of and recommend, notify (or page for new release and new articles) of important articles which are most interesting to other users who have a similar stock portfolio to that of the user.” Col. 17, line 59-Col. 18, line 7 discloses display the passive feedback score estimated by the system for the target object being viewed.).
It would be obvious to one skilled in the art before the effective filing date of the application to combine Parikh et al’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions.
Herz discloses attributes of the target object can include scores such as term frequency or how often a term appears in the text of a document (Col. 13, line 4-20), wherein calculation of such term frequency can be performed using TF/IDF (Col. 13, lines 4-20), but fails to disclose the score can be a floating-point.
Liu et al discloses searching one or more key words in a document to determine a score such as a term frequency/inverse document frequency, wherein such score can be a floating-point number (paragraph 31). It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known element of a term frequency as disclosed by Herz with another well-known element of term frequency as a score for document using term frequency is a floating point as disclosed by Liu et al so to yield predictable result of calculating score for the attribute or document, such as using TF/IDF.

Claim(s) 4,5,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (US Patent No.: 10691737) in view of Herz (US Patent No.: 7483871), further in view of Liu et al (US Publication No.: 20190325212), further in view of Dzik et al (US Publication No.: 20140040713). 
Claim 4,14, Parikh et al discloses the textual data in the publication (Fig. 2, label 102 indicates input text data, wherein the text data is tokenized at label 104 to determine words, weights are applied to words at 120 which indicates words are determined in the text data. Col. 5, lines 56-61 discloses tokenizing or chunking of related sentences.), but fails to disclose the textual data is identified using a character recognition algorithm.
Dzik et al discloses portions of textual content or textual data may be identified via optical character recognition (paragraph 96). It would be obvious to one skilled in the art before the effective filing date to modify Parikh et al’s textual data with word recognition or sentence recognition via character recognition algorithm as disclosed by Dzik et al so to recognition portions of the text and effectively determining words, sentences of the text.
Claim 5,15, Parikh et al discloses the plurality of sentences (Col. 5, lines 56-61 discloses tokenizing or chunking of related sentences.) but fails to disclose the plurality of sentences are identified using punctuation in the textual data. 
Dzik et al discloses portions of the textual content or textual data such as sentences or phrases can be identified via punctuation (Paragraph 96). 
It would be obvious to one skilled in the art before the effective filing date to modify Parikh et al’s textual data with word recognition or sentence recognition via character recognition algorithm as disclosed by Dzik et al so to recognition portions of the text and effectively determining words, sentences of the text.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (US Patent No.: 10691737) in view of Herz (US Patent No.: 7483871), further in view of Liu et al (US Publication No.: 20190325212), further in view of Lucas et al (US Publication No.: 20210151192).
Claim 10, Herz discloses the trained neural network is further trained (Col. 25, lines 63-67 discloses training via target object or target profile.) by: wherein the tagged training words are transformed into the training word vectors (Col. 12, line 45-Col. 13, line 20 discloses keywords or significant words are included in attributes of a target object. Such keywords or significant words or term frequency included in the target profile is considered the training word vectors.), but fails to disclose tagging each of the training words with a part of speech information.
Lucas et al discloses tagging each of the training words with a part of speech information (Paragraph 166 discloses a whole document classifier may rely on a training model such as neural network trained via training data, wherein the training data may include parts of speech assigned to words.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Parikh et al in view of Herz’s trained neural network with tagging keywords with parts of speech as training data as disclosed by Lucas et al so to improve classification of a document, hence improving documents recommended as a result of a user search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/
Primary Examiner, Art Unit 2655